Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 07, 2022

The Court of Appeals hereby passes the following order:

A22D0314. TORAY D. PORTER v. THE STATE.

      After entering a guilty plea in 2012 to armed robbery, Toray D. Porter filed a
motion for an out-of-time appeal in December 2021. The trial court denied the
motion, and Porter filed both this timely application for discretionary appeal and a
direct appeal, which has been docketed as Case No. A22A1230.
      Porter was not required to file a discretionary application in order to challenge
the trial court’s denial of his motion for an out-of-time appeal. Ordinarily, we will
grant a timely discretionary application if the lower court’s order is subject to direct
appeal. See OCGA § 5-6-35 (j). In light of Porter’s direct appeal of the trial court’s
order, however, this application is superfluous, and it is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/07/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.